Citation Nr: 1710652	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  08-26 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board most recently remanded this matter in November 2016 for further development.  It has been returned to the Board for adjudication.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's service-connected disabilities, resulting in a 50 percent disability rating, do not render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

The duty to notify has been met.  See October 2006 VA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), & (d).

As pertinent to the claims at issue, the Veteran's relevant service and post-service medical records have been obtained and associated with the evidence.  The Veteran and his representative have not indicated that there is any outstanding evidence to submit.

The Veterans' TDIU claim is based on his service-connected epilepsy and secondary disabilities.  The Veteran was last afforded a VA examination for epilepsy in 1988 in connection with a previous increased rating application for epilepsy.  Previous VA examinations had been conducted in October 1967 and October 1969.  Although these examinations are old, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The Veteran's recent medical files include several reports that he has not had a seizure since 1987.  See September 2005 medical records (patient "has not had a seizure since 1987"); March 2011 medical records ("last seizure 23 years ago in 1987"); September 2015 medical records ("last seizure in 1980s").  The existing VA examinations considered the Veteran's history and provided a description of the Veterans symptoms and functional limitations at a time when his seizures were more pronounced than they are today.  They are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board acknowledges that the above examinations do not address the collective impact of his service-connected disabilities on his employment.  However, VA's duty to assist in a claim for TDIU "does not require obtaining a single medical opinion regarding the combined impact of all [of a Veteran's] service-connected disabilities."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v.. Shinseki, 647 F.3d 1380, 1385 (Fed. Cir. 2011) ("we decline to conclude that an industrial survey is 'necessary'"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) ("the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decision is to be determined on a case-by-case basis").  This case does not require a combined effects examination as the Board is able to "adequately explain how the record evidence supports its determination that the combined effects of multiple disabilities do not prevent substantially gainful employment."  Floore, 26 Vet. App. at 382.

The Board remanded this matter in November 2016 in order to obtain Social Security Administration (SSA) records relating to the Veteran's disability.  SSA informed the RO in November 2016 that no medical records for the Veteran existed in their possession.  The Board is satisfied that the RO has substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the VA has fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein and no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the record does not need to be held open any longer, and no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  In addition, other than those addressed above, the Veteran has not argued that any procedural defects have occurred.  See Scott, 789 F.3d at 1381.  The Board will therefore proceed with the adjudication of this appeal.

II. TDIU

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000) ("Specifically, we reject the view that all evidence must be discussed.").  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) ("Our case law requires only that the Board address its reasons for rejecting evidence that is favorable to the veteran.").  Equal weight is not accorded to each piece of evidence contained in the records and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU is to be determined "without regard to the non-service-connected disabilities or [the Veteran's] age."  Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: (1) if there is only one such disability, the disability shall be ratable at 60 percent or more, or (2) if there are two or more service-connected disabilities at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran is rated at 50 percent combined for epilepsy (rated 40 percent disabling) and tinnitus secondary to epilepsy (rated 10 percent disabling).  He is not service connected for any other disability.  A 50 percent rating does not satisfy the schedular requirement for TDIU.  Schedular TDIU must therefore be denied.  38 C.F.R. § 4.16(a).

An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).  The Board cannot assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  However, "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

Assignment of TDIU requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment." Id.  "TDIU is to be awarded based on the 'judgment of the rating agency' . . . ."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

An October 1967 VA examination for epilepsy noted that the Veteran's "social and vocation inadaptability appears to be mild.  The prognosis at this time appears to be good since he has only had two seizures in a year."  

An October 1969 VA examination for epilepsy noted that the Veteran's "industrial inadaptability is moderate because of the fact that most employers do not like to take people who are known to have convulsions.  Prognosis at the present time is fairly good since it has been over a year since he had a seizure."  

An April 1988 VA examination for seizures indicated that the Veteran "has a mild to moderate degree of vocational inadaptability and only a mild degree of social inadaptability on the basis of his seizures. . . .  Prognosis is fair for a continued adjustment at his present level."

A January 1988 letter from the Veteran's employer, F-L, stated that "in light of the work restrictions recently received from your physician" and "the limited positions in which you are qualified, we currently do not have work for you."  The letter continued, stating that "I encourage you to bid on positions involving work consistent with your current restrictions."  The physician's letter stated that the Veteran had been treated by the VA-Seizure Clinic and recommended against activities requiring "constant attentiveness".  VAMC records indicate that the Veteran had been hospitalized in 1987 for seizures. 

A 2006 letter from F-L stated that the Veteran worked from August 1970 to April 2002 and was placed on long term disability primarily for osteoarthritis and secondarily for epilepsy.  F-L reported that the Veteran earned over $30,000 in his last full year of employment.

According to the Veteran's September 2006 TDIU form, he was forced to go on disability in October 2002 because he was "[u]nable to pass any type of company physical."  The Veteran further stated that "[p]rior to 2002, I was able to hide my [petite mal] Seizures, but I star[t]ed having [grand mal] Seizures on the job and became a liability to the company.  I work around assembly lines and equipment constantly and my employer felt that I was not only a danger to myself, but other[s] as well."  The Veteran reported earning more than $50,000 in a single year (1998) at F-L.

In September 2009, the Veteran's representative stated "the appellate had seizures while on duty in 1988 at [F-L]" and that "the veteran is willing to return to work but his doctor will not give him a clean bill of health which states he no longer has seizures."

Other records noted that the Veteran has not suffered a seizure in some time.  VA Medical Center (VAMC) records from September 2015 stated that the Veteran's last seizure was in the "1980's".  Records from August 2015 stated the Veteran had had "no seizure [in] nearly 35 [years]."  A May 2014 VAMC record stated that the Veteran's "last seizure [was] in 1998."  A January 2013 VAMC records stated that the Veteran had had "[n]o seizure in 35 years."  A January 2012 VAMC record recorded that the Veteran had had "no seizures in greater than 35 years."  March 2011 VAMC records recorded a history of seizures "with his last seizure 23 years ago in 1987."  An April 2010 VAMC record indicated the Veteran's last seizure was "25 years ago."  Another April 2010 VAMC record reported that the Veteran stated his last seizure "was 20 [years] ago."  September 2005 VAMC records reflected that the Veteran "has not had a seizure since 1987."  A VA examination from April 1988 stated that the Veteran "last had a grand mal seizure in the autumn of '87 and one prior to that by about a year."

The Veteran is acknowledged to be competent to report lay observable medical conditions such as a seizure.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the "Board is not required to accept all lay statements as definitive proof."  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Although the Veteran reported in 2006 that he had grand mal seizures on the job leading to his 2002 termination, as discussed above, the Veteran repeatedly reported to his doctors being seizure-free for much longer.  The Board finds these other statements more credible because they were reported consistently before and after the Veteran's 2006 statement, and because they were made to medical professionals for the purpose of obtaining treatment.  See FED. R. EVID. 803(4) (excepting statements made for medical diagnosis or treatment from being excluded as hearsay due to their generally recognized credibility); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("recourse to the [Federal Rules of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.").  The weight of the evidence supports a finding that the Veteran last had a seizure in 1987.

Accordingly, the extent of the Veteran's service-connected disabilities does not "take[] the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose, 4 Vet. App. at 363.  The Veteran is rated 40 percent for epilepsy, which is described as "[a]t least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly."  38 C.F.R. § 4.124a, General Rating for Major and Minor Epileptic Seizures.  The Veteran, who has not had a seizure since 1987 is not "outside of the norm" of, and worse than, a Veteran that has had a seizure in the last six months or two seizures in the last year.  

The evidence also establishes that the Veteran's employer, F-L, knew about the Veteran's epilepsy.  After having a seizure in 1987, and subsequently being hospitalized, the Veteran's doctor responded to an inquiry from F-L with limitations on employment due to the Veteran's recent epileptic episode.  F-L at that time stated that it did not have a position for the Veteran, but the evidence, including the Veteran's statements in filing the TDIU claim, establishes that the Veteran was able to continue working at F-L despite his epilepsy for an additional fifteen years.  The Veteran's ability to continue working for fifteen years despite not only his employer knowing about his epilepsy, but also having a seizure in 1987, weighs strongly in favor of a finding that the Veteran was not rendered unemployable due to his service-connected disabilities, especially where, as here, the Veteran has not had a seizure since 1987.  Moreover, the Veteran earned well in excess of the annual single person poverty limit while employed at F-L, even after F-L knew of the Veteran's disability.  See Faust v. West, 13 Vet. App. 342, 356 (2000) (considering "substantially gainful occupation" to be "one that provides annual income that exceeds the poverty threshold for one person").  Thus, the Veteran had substantially gainful employment at F-L despite his epilepsy.

Likewise, the April 1988 VA examination noted only a "mild to moderate degree of vocational inadaptability."  This does not indicate the examiner viewed the Veteran as unemployable, even when the Veteran had had a recent seizure.  As the Veteran has not had a seizure since that time, his epileptic condition has not worsened and the Veteran is not less employable due to epilepsy than he was at the time of the April 1988 VA examination.

Consideration has been given to the 2006 letter from F-L stating that the Veteran was put on disability in 2002 primarily for osteoarthritis and secondarily for epilepsy.  This, however, does not alter the balance of the evidence.  The Veteran's claim for osteoarthritis was previously denied, is not on appeal, and is considered a non-service-connected disability.  TDIU is to be determined "without regard to the non-service-connected disabilities or [the Veteran's] age."  Pratt, 3 Vet. App. at 272.  The evidence indicates that the Veteran was employed for at least fifteen years considering only his service-connected epilepsy.  The evidence is against a finding that the Veteran is unemployable.

The Veteran's service-connected disabilities also include tinnitus.  According to an August 2006 VAMC record, the Veteran's tinnitus started about fifteen years prior, or approximately 1991.  This indicates that the Veteran had the combination of tinnitus and epilepsy while employed for approximately eleven years.  This weighs against a finding that tinnitus and epilepsy combined rendered the Veteran unemployable when epilepsy alone did not.  The weight of the evidence is against a finding that the Veteran is unemployable due to his service-connected disabilities.

Consideration has also been given to the Veteran's lack of formal employment since 2002.  However, unemployment is different from unemployability.  Medical records from October 2006 noted that the Veteran "works as a horse trainer."  April 2010 VAMC records reported that he "[t]akes care of horses."  These notes evidence that the Veteran still had employable skills that he could perform after his separation from F-L.  Moreover, although it appears that the Veteran no longer performs these activities, the Veteran's medical records indicate that this was due to painful joints, and not because of his service connected epilepsy or tinnitus.  As discussed above, the evidence does not indicate that the Veteran's epilepsy and tinnitus have worsened.  Because the Veteran could and did work for years with his service-connected disabilities for F-L, because he could and did work on his own for years taking care of horses after that, and because the evidence demonstrates that his service-connected disabilities have not worsened since that time, the Veteran cannot be considered unemployable by reason of his service connected disabilities.  

Finally, the Board has considered the admonishment of 38 C.F.R. § 4.124a to "bear in mind that the epileptic, although his or her seizures are controlled, may find employment and rehabilitation difficult of attainment due to employer reluctance to the hiring of the epileptic."  However, the regulation only requires "full and complete development [to] be undertaken to ascertain whether the epilepsy is the determining factor in his or her inability to obtain employment."  VA has complied with this directive and the Board has found that epilepsy (with or without tinnitus) is not the determining factor of the Veteran's employment status as the Veteran could (and did) work for many years with epilepsy and tinnitus.  TDIU is not warranted.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; Gilbert, 1 Vet. App. at 53.  TDIU must be denied. 


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


